08/12/2022DETAILED ACTION
This Action is in response to the communication filed on 08/12/2022. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 14, 34-39, 45-55 are pending.
Claims 34-39, 45-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2022.
Claims 14, 48-55 are examined herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 48, 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20140038920 (hereafter “Ballabio”).
Ballabio teaches a method of treating a diseases including hypercholesterolemia and  fatty liver disease in a subject by administering an inhibitor of the PI3K-mTOR pathway to the subject, wherein the inhibitor can be rapamycin (e.g., see claims 36, 39, 44, 45; [0053], Table 4; etc.).  It is noted that administering rapamycin to a subject to treat hypercholesterolemia or fatty liver disease would necessarily result in rapamycin contacting liver cells and altering expression of PCSK9 in the subject’s liver cells even if not expressly recognized by Ballabio.
It is noted that a chemical composition and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  

Claims 14, 49, 50, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20150225719 (hereafter “Chen”).
Chen teaches treating liver disease, including fatty liver disease, in a subject by administering a microRNA (miRNA), mimic which inhibits mTOR in liver cells (e.g., see claims 1, 9; [0009], [0016], [0105], etc.).
It is noted that administering the miRNA to a subject to treat fatty liver disease would necessarily result in the miRNA contacting liver cells and altering expression of PCSK9 in the subject’s liver cells even if not expressly recognized by Chen.
It is noted that a chemical composition and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  

Claims 14, 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20170143682 (hereafter “Melin”).
Melin teaches autoimmune and immunologically mediated inflammatory disorders including non-alcoholic steatohepatitis (NASH), a fatty liver disease, in a subject by administering a composition comprising rapamycin to the subject (e.g., see [0036], [0060]). 
It is noted that administering a composition comprising rapamycin to a subject to treat NASH would necessarily result in rapamycin contacting liver cells and altering expression of PCSK9 in the subject’s liver cells even if not expressly recognized by Melin.
It is noted that a chemical composition and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  
 
Claims 14, 48, 51, 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al. (J. Cardiol. (2007) 49(6):345-352).
Katayama et al. teaches administering sirolimus to a subject that has familial hypercholesterolemia (e.g., see abstract).  Official notice is taken that sirolimus is another name rapamycin. 
It is noted that implanting a stent which releases sirolimus (rapamycin) into a subject that has familial hypercholesterolemia would necessarily result in rapamycin being released in to the blood stream, traveling to the liver, contacting liver cells and altering expression of PCSK9 in the liver cells even if not expressly recognized by Katayama et al.
It is noted that a chemical composition and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  

Claim Rejections - 35 USC § 102 or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 55 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 20140038920 (hereafter “Ballabio”).

Claims 14 and 55 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 20150225719 (hereafter “Chen”).

Claims 14 and 55 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S.  20170143682 (hereafter “Melin”).

Claims 14 and 55 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katayama et al. (J. Cardiol. (2007) 49(6):345-352).
A rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103 is appropriate when the reference discloses all of the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67,205 USPQ 594 (CCPA 594).
Ballabio, Chen, Melin, and Katayama et al. teach methods of treating a disease (hypercholesterolemia, fatty liver disease, NASH, familial hypercholesterolemia) by administering an mTOR inhibitor (rapamycin/sirolimus, miRNA), as described in the rejections above.
Ballabio, Chen, Melin, and Katayama et al. do not explicitly teach that the subject that is treated does not have cancer, and the examiner cannot determine whether or not the references inherently possess treating a subject that does not have cancer. To the extent that the references teach treating subjects without an indication that the subjects have cancer, the examiner believes that the references anticipate treating a subject that does not have cancer.  However, alternatively, it would have been prima facie obvious to one of ordinary skill in the art, prior to the day the claimed invention was filed, to use the method taught by each of Ballabio, Chen, Melin, and Katayama et al. to treat a subject as taught by each of the references and described in the rejections above, wherein the subject that is treated does not have cancer.  Since each of the cited references teaches that it’s method can be used as a treatment for the indicated disorder (hypercholesterolemia, fatty liver disease, NASH, or familial hypercholesterolemia) and does not teach that the subject also has cancer, it would have been prima facie obvious to the ordinary skilled artisan that the treatment could be used to treat a subject that does not have cancer, with a reasonable expectation of success.  That is, since each of the references teaches treatment of a subject with one of hypercholesterolemia, fatty liver disease, NASH, or familial hypercholesterolemia, it would have been prima facie obvious to one of ordinary skill in the art that the method could be used to treat a subject that has any of the indicated disorders wherein the subject does not also have cancer.
Therefore, the instant claims are anticipated by, or in the alternative prima facie obvious over, each of the cited references.

Response to Arguments
Applicant’s arguments filed August 12, 2022, have been fully considered and in view of the amendment to the claims are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited references as indicated in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635